IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 02-40682
                          Summary Calendar


                       GREGORY A. SHANAFELT,

                                               Plaintiff-Appellant,

                               versus

               ATTORNEY GENERAL OF TEXAS; TERRY BOX,
               Collin County Sheriff; MARK SANDERSON,

                                               Defendants-Appellees.

_________________________________________________________________

           Appeal from the United States District Court
                 for the Eastern District of Texas
                         (No. 4:99-CV-279)
_________________________________________________________________
                          November 7, 2002

Before BARKSDALE, DeMOSS, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Former Texas prisoner Gregory A. Shanafelt appeals, pro se, a

summary judgment in favor of Defendants in his 42 U.S.C. § 1983

action challenging the validity of his 1997 arrest.     He does not

brief any challenge either to the district court’s dismissal of his

claims against the Attorney General of Texas and Sheriff Terry Box

or to the district court’s imposition of sanctions against him;



     *     Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
these issues are deemed abandoned.           See Brinkmann v. Dallas County

Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).

        Shanafelt’s      conclusional       allegations    that   the    judge’s

signature on the arrest warrant is invalid cannot overcome summary

judgment, see Michaels v. Avitech, Inc., 202 F.3d 746, 754-55 (5th

Cir.), cert. denied, 531 U.S. 926 (2000); his contentions regarding

statements made to a reporter do not give rise to a genuine issue

of material fact, see FED. R. CIV. P. 56(c); and his contention that

defendant Sanderson lied in his affidavit in support of the arrest

warrant is frivolous in the light of the record.                   In sum, the

record reflects that Sanderson arrested Shanafelt pursuant to a

valid arrest warrant.

     Thus, there was no genuine issue as to any material fact, and

Defendants were entitled to a judgment as a matter of law.                    See,

e.g., Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986) FED. R.

CIV. P. 56.     Because Shanafelt’s appeal is without arguable merit,

it is frivolous and must be dismissed.             See Howard v. King, 707

F.2d 215, 219-20 (5th Cir. 1983); 5TH CIR. R. 42.2.

     In   the    light   of   this   appeal    being   frivolous,       we   GRANT

Appellees’ motion for sanctions to the extent they seek to recover

their   costs    for   defending     this   appeal.       We   therefore     ORDER

Shanafelt to pay $2345.53, the verified costs presented to this

court for the proceedings taken since the filing of the notice of

appeal.    Shanafelt is hereby warned that the filing of future


                                        2
frivolous appeals in this court could result in the imposition of

further sanctions, including monetary sanctions or bars on future

filings.

                                 APPEAL DISMISSED AS FRIVOLOUS;
               APPELLEES’ MOTION FOR SANCTIONS GRANTED IN PART;
                                      SANCTIONS WARNING ISSUED




                                3